Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, now encompassed by claims 25 and 106-114, in the reply filed on 10/25/2021 is acknowledged. Applicant’s election without traverse of the species A1+A2+B1/B2/B3, citric acid, and calcium carbonate, reading on claims 25, 106, 107, 112, and 113, in the reply filed on 10/25/2021 is acknowledged. 
Claims 1-8, 11-19, 22-24, 44, 108-111, and 114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Specification
The disclosure is objected to because of the following informalities: 
Figures 3-6 have various alphanumeric reference characters/sections (e.g. “A” and “B” for Figure 3), but the individual sections are not described within the brief description of drawings. A brief description for each section is required. See MPEP 608.01(f).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 106, 107, 112, and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 refers to Formulae (A1), (A2), (B1), (B2), and (B3), but the generic structures listed are un-labelled, which leads to ambiguity as to which structure is meant to be (A1), (A2), (B1), (B2), or (B3). Therefore, the scope of the clam is unclear.
 As claims 106, 107, 112, and 113 depend from claim 25, they are rejected for the same issue discussed above.
Claim 107 recites “wherein the composition one or more monomers of Formula (A2) are present”. The limitation is oddly worded and it is unclear whether monomers of Formula (A2) are meant to be present within “the composition” (i.e. within the polymer or oligomer in unreacted form) or if the claim limitation is meant to indicate monomers of Formula (A2) are used to create polymer/oligomer. In the interest of compact prosecution, the latter construction is adopted for the purpose of applying prior art. 
Claim 113 recites “wherein the salt of Formula AB is selected from CaCl2, Ca(NO3)2, CaI2, CaBr2, CaCO3, and calcium citrate”. It is unclear whether the listing of alternative materials is meant to be open (e.g. the salt of Formula AB comprises one of the listed options) or closed (the salt of Formula AB can only be one of the options 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 106, 112, and 113 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakihana (JPH06-115934A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Although Applicant elected the species A1+A2+B1/B2/B3, Kakihana is seen to be anticipatory art with respect to A1+B1/B2/B3. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 25, 106, 112, and 113, Kakihana teaches a polymerized composition comprising citric acid, ethylene glycol, and calcium carbonate at ¶ 24-25, which is consistent with Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B2) where n = 1.
Claim(s) 25, 106, and 112 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021).
Although Applicant elected the species A1+A2+B1/B2/B3 and calcium carbonate, Yang is seen to be anticipatory art with respect to A1+B1/B2/B3 and AB generically. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 25, 106, and 112, Yang teaches compositions comprising polymers/oligomers (Abstract) and describes an embodiment in Example 5 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 and hydroxyapatite salt (¶ 115, 91). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Hydroxyapatite is Ca10(PO4)6(OH)2 and is thus construed as a salt AB. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 106, 112, and 113 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leriche (WO 00/77069 A1). As the cited WO publication is in a non-English language, a machine-translated version of the publication will be cited to.
Although Applicant elected the species A1+A2+B1/B2/B3, Leriche is seen to be anticipatory art with respect to A1+B1/B2/B3. Accordingly, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 25, 106, and 112, Leriche teaches polymers in Example 3 derived from a mixture of citric acid and butanediol (Page 5), consistent with Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B2) where n = 2. While Leriche teaches the polymer is “crosslinked” by hydrogen bonds within Example 3, Leriche plainly teaches crosslinking can be achieved by hydrogen or ionic bonds, whereby for the latter Leriche presents a finite list of suitable crosslinking cations Na+, Li+, Ca++, Mg++, and Zn++ derived from salts (e.g. oxides) (Pages 2-3). 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). See MEP 2131.02(III). Here, Leriche presents a small finite list of possible crosslinking moieties, of which hydrogen, Na+, Li+, Ca++, Mg++, or Zn++ oxides are suitable. Given such, one of ordinary skill would at once envisage the use of the use of each crosslinker for the polymer of Example 3, such as the AB oxide salts of Na+, Li+, Ca++, Mg++, or Zn++. Therefore, Leriche anticipates the claims. Alternatively, Leriche teaches the use of cation crosslinker provides reinforced structures of the thermoplastic type and enhances biodegradability (Pages 2-Leriche because doing so would provide reinforced structures of the thermoplastic type and enhance biodegradability as taught by Leriche. 
Regarding Claim 113, Leriche expressly teaches calcium cation as a crosslinker and expressly teaches the use of oxides for introducing cations (Page 2). While not describing crosslinks derived from calcium carbonate it is noted claim 25 is recited in the product-by-process format through use of the language “formed from”. Case law holds that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case the polymer compositions formed from either calcium oxide or calcium carbonate are indistinguishable since the end result is two carboxylate groups on the polymer complexed to Ca++ and water (calcium carbonate would also evolve carbon dioxide, which would be lost over the course of forming crosslinks/further processing taught by Leriche; see removal of water via vacuum at Page 4). 
Alternatively with respect to calcium carbonate, Leriche teaches mineral fillers such as calcium carbonate can be further included (Page 3). It would have been obvious to one of ordinary skill in the art to further include calcium carbonate within the Leriche, thereby predictably achieving filling characteristics as taught by Leriche. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021) In view of Guo (Biomaterials, 2016, 85, 204-217; cited in the IDS received 3/10/2021).
Yang teaches compositions comprising polymers/oligomers (Abstract) and describes an embodiment in Example 5 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 and hydroxyapatite salt (¶ 115, 91). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Hydroxyapatite is Ca10(PO4)6(OH)2 and is thus construed as a salt AB.
Regarding Claim 107, Yang differs from the subject matter claimed in that the polymer is not created with monomers of Formula (A2). Guo is also directed toward citrate based polymers (Abstract) and notes the further addition of monomers substituted with 10-undecylenic acid procures anti-fungal characteristics (Abstract; Scheme 1). It would have been obvious to one of ordinary skill in the art to further incorporate 10-undecylenic acid substituted citric acid monomers into the compositions of Yang because doing so would procure anti-fungal characteristics as taught by Guo. The 10-undecylenic acid substituted citric acid monomer (see “U-CA” of Scheme 1) is consistent with Formula (A2) whereby where X1 through X3 = O, R1 through R3 = H, and R5 = C(O)R23 where R23 is C10 alkenyl group. 
Claim 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0217790 A1; cited in the IDS received 3/10/2021) In view of Leriche (WO 00/77069 A1). As the cited WO publication is in a non-English language, a machine-translated version of the publication will be cited to.
Yang teaches compositions comprising polymers/oligomers (Abstract) and describes an embodiment in Example 5 comprising a polymer derived from citric acid and polyethylene glycol with a molecular weight of 200 and hydroxyapatite salt (¶ 115, 91). Given the known molecular weight of oxyethylene (44 g/mol), the monomer mixture is consistent with comprising monomers of Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B3) where X4=O and n = 5.  Hydroxyapatite is Ca10(PO4)6(OH)2 and is thus construed as a salt AB.
Regarding Claim 113, Yang teaches the compositions can be crosslinked with metal ions (¶ 52, 76, Figure 2). Yang differs from the subject matter claimed in that one of the listed salts is not used. Leriche is also directed toward citrate based polymers (Page 1; Examples) and notes crosslinking can be achieved by ionic bonds, such as those achieved by crosslinking cations Na+, Li+, Ca++, Mg++, and Zn++ derived from salts (e.g. oxides) (Pages 2-3). Leriche teaches the use of cation crosslinker provides reinforced structures of the thermoplastic type and enhances biodegradability (Pages 2-3). It would have been obvious to one of ordinary skill in the art to utilize AB oxide salts of Na+, Li+, Ca++, Mg++, or Zn++ within the compositions of Leriche because doing so would provide reinforced structures of the thermoplastic type and enhance biodegradability as taught by Leriche. 
Leriche expressly teaches calcium cation as a crosslinker and expressly teaches the use of oxides for introducing cations (Page 2). While not describing crosslinks derived from calcium carbonate it is noted claim 25 is recited in the product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the present case the polymer compositions formed from either calcium oxide or calcium carbonate are indistinguishable since the end result is two carboxylate groups on the polymer complexed to Ca++ and water (calcium carbonate would also evolve carbon dioxide, which would be lost over the course of forming crosslinks/further processing; see removal of water via vacuum at Page 4 of Leriche and ¶ 91 of Yang).
Claim 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leriche (WO 00/77069 A1) In view of Guo (Biomaterials, 2016, 85, 204-217; cited in the IDS received 3/10/2021).
Leriche teaches polymers in Example 3 derived from a mixture of citric acid and butanediol (Page 5), consistent with Formula (A1) where X1 through X3 = O and R1 through R4 = H and Formula (B2) where n = 2. While Leriche teaches the polymer is “crosslinked” by hydrogen bonds within Example 3, Leriche plainly teaches crosslinking can be achieved by hydrogen or ionic bonds, whereby for the latter Leriche presents a finite list of suitable crosslinking cations Na+, Li+, Ca++, Mg++, and Zn++ derived from salts (e.g. oxides) (Pages 2-3). Leriche teaches the use of cation crosslinker provides reinforced structures of the thermoplastic type and enhances biodegradability (Pages 2-Leriche because doing so would provide reinforced structures of the thermoplastic type and enhance biodegradability as taught by Leriche.
Regarding Claim 107, Leriche differs from the subject matter claimed in that the polymer is not created with monomers of Formula (A2). Guo is also directed toward citrate based polymers (Abstract) and notes the further addition of monomers substituted with 10-undecylenic acid procures anti-fungal characteristics (Abstract; Scheme 1). It would have been obvious to one of ordinary skill in the art to further incorporate 10-undecylenic acid substituted citric acid monomers into the compositions of Yang because doing so would procure anti-fungal characteristics as taught by Guo. The 10-undecylenic acid substituted citric acid monomer (see “U-CA” of Scheme 1) is consistent with Formula (A2) whereby where X1 through X3 = O, R1 through R3 = H, and R5 = C(O)R23 where R23 is C10 alkenyl group. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764